DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 11/04/2020.
Claims 1-18 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021, 08/17/2021, and 11/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over reference Parihar et al. (9801626) in view of reference Hatanaka et al. (2018/008265).
Regarding claim 1, Parihar et al. disclose a hand-held surgical instrument comprising:
a handle housing (12);
a shaft portion (3020); and
a first motor (80) disposed within the handle housing (12);
(Figure 1 and Column 11 lines 11-20, 63-66, Column 34 lines 24-29)
However, Parihar et al. do not disclose a ball screw and ball nut.
Hatanaka et al. disclose a surgical instrument comprising:
a shaft portion (2);
a first motor (29);
a ball screw (see figure 10A below) operably coupled to the first motor (29);
a ball nut (30) non-rotationally supported in the shaft portion (2) and operably coupled to the ball screw (see figure 10A below); and
a firing shaft (23) having a proximal end portion attached to the ball nut (30), and a distal end portion configured to fire staples (9) form an end effector (4), 
wherein the ball nut (30) is configured to translate the firing shaft (23) along a longitudinal axis defined by the shaft portion (2) in response the rotation of the ball screw (see figure 10A below). 
(Figure 1-2, 10A-10B and Page 2 paragraph 41, 44, Page 4 paragraph 74, 75)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified surgical instrument of Parihar et al. by incorporating the ball screw, ball nut, firing shaft, and end effector as taught by Hatanaka et al., since page 1 paragraph 8 of Hatanaka et al. states such a modification would allow for cutting and stapling of tissue while avoiding an increase in the size of the distal end.
[AltContent: textbox (Hatanaka et al.)][AltContent: arrow][AltContent: textbox (Ball Screw)]
    PNG
    media_image1.png
    334
    519
    media_image1.png
    Greyscale

Regarding claim 2, Parihar et al. modified by Hatanaka et al. disclose a battery (Parihar et al. – 86) configured to power the first motor (Parihar et al. – 80). (Parihar et al. – Column 14 lines 19-22)
Regarding claim 3, Parihar et al. modified by Hatanaka et al. disclose the handle housing (Parihar et al. – 12) has a barrel portion (Parihar et al. – 14), and a handle portion (Parihar et al. – 19) extending perpendicularly from the barrel portion (Parihar et al. – 14), the battery (Parihar et al. – 86) being supported in the handle portion (Parihar et al. – 19). (Parihar et al. – Figure 2 and Column 11 lines 11-20, 46-51)

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over reference Parihar et al. (9801626) in view of reference Hatanaka et al. (2018/008265) as applied to claim 3 above, and further in view of reference Bales, Jr. et al. (9314261)(referred to as Bales).
Regarding claim 4, Parihar et al. modified by Hatanaka et al. disclose the claimed invention as stated above but do not disclose the handle portion includes an upper segment and lower segment.
Bales disclose a surgical instrument (300) comprising handle housing (301, 302, 303), wherein the handle housing (301, 302, 303) includes a handle portion (301, 302), wherein the handle portion (301, 302) includes an upper segment (302), and a lower segment (301) pivotably coupled to the upper segment, and wherein a battery being disposed in the lower segment (301). (Figure 577 and Column 14 lines 26-34, Column 49 lines 37-42)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the handle housing of Parihar et al. by incorporating the upper segment and lower segment as taught by Bales, since column 49 lines 53-56 of Bales states such a modification would allow the user of the surgical instrument to connect the lower segment to the upper segment without actually viewing the two part during connection efforts.
Regarding claim 5, Parihar et al. modified by Hatanaka et al. and Bales disclose the lower segment (Bales – 301) is configured to pivot relative to the upper segment (Bales – 302) about a pivot axis (3400). (Column 49 lines 37-42)
However, Parihar et al. modified by Hatanaka et al. and Bales do not disclose the pivot axis is parallel with the plane defined by the handle portion.
It would have been obvious to the person of ordinary skill in the art to have the pivot axis parallel to the plane, since it has been held that rearranging parts of an invention involves only routine skill in the art. [MPEP 2144.04 (VI-C)]  On page 9 paragraph 62 of the Specification, the lower segment is disclosed to be pivotable relative to the upper segment about a pivot axis that is parallel with the plane.  The Specification does not disclose any criticality for having the pivot axis parallel with the plane.
Regarding claim 6, Parihar et al. modified by Hatanaka et al. and Bales disclose a printed circuit board (Parihar et al. – 100) supported in the upper segment (Bales – 302) and configured to be in electrical communication with the battery (Parihar et al. – 86) and the first motor (Parihar et al. – 80). (Parihar et al. – Column 14 lines 19-22)
Regarding claim 7, Parihar et al. modified by Hatanaka et al. and Bales disclose a finger switch (Parihar et al. – 110) pivotably coupled to the upper segment (Bales – 302) and having an upper button (Parihar et al. – 112) and a lower button (Parihar et al. – 114), each in communication with the printed circuit (Parihar et al. – 100) for activating the battery (Parihar et al. – 86). (Parihar et al. – Column 14 lines 27- 38)

Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over reference Parihar et al. (9801626) in view of reference Hatanaka et al. (2018/008265) as applied to claim 1 above, and further in view of reference Arnold et al. (2019/0350579).
Regarding claim 8, Parihar et al. modified by Hatanaka et al. disclose the claimed invention as stated above but do not disclose a knob housing, an articulation lever, and a first articulation shaft.
Arnold et al. disclose a surgical instrument (2) comprising: 
a handle housing (2); 
a shaft portion (19); 
an end effector (50); 
a knob housing (516) coupled the handle housing (2); 
an articulation lever (14) rotationally coupled to the knob housing (516),
wherein the shaft portion extends distally from the knob housing (516); and
a first articulation shaft (27A) operably coupled to the articulation lever (14),
wherein a rotation of the articulation lever (14) translates the first articulation shaft (27A) to articulate the end effector (50).
(Figure 1, 3, 7A-7C and Page 3 paragraph 59, Page 4 paragraph 68, 69)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Parihar et al. by incorporating the articulation assembly as taught by Arnold et al., since such a modification would allow the end effector to pivot relative to the shaft, thereby making the overall instrument more versatile.
Regarding claim 9, Parihar et al. modified by Hatanaka et al. and Arnold et al. disclose a cam plate (Arnold et al. – 520) coupling the articulation lever (Arnold et al. – 14) with a proximal end portion of the first articulation shaft (Arnold et al. – 27A), wherein the cam plate (Arnold et al. – 520) is configured to urge the first articulation shaft (Arnold et al. – 27A) in one of a proximal or distal direction upon rotation of the cam plate (Arnold et al. – 520). (Arnold et al. – Figure 33 and Page 8 paragraph 102)
Regarding claim 10, Parihar et al. modified by Hatanaka et al. and Arnold et al. disclose an articulation lock assembly (Arnold et al. – 522, 524, 528) including: a first ratchet gear (Arnold et al. – 524) operably coupled to the cam plate (Arnold et al. – 520); and a pawl (Arnold et al. – 528) engaged with the first ratchet gear (Arnold et al. – 524), wherein the pawl (Arnold et al. – 528) is configured to restrict the rotation of the cam plate (Arnold et al. – 520). (Arnold et al. – Figure 33 and Page 8 paragraph 104)
Regarding claim 11, Parihar et al. modified by Hatanaka et al. and Arnold et al. disclose the first ratchet gear (Arnold et al. – 524) is non-rotationally coupled to the articulation lever (Arnold et al. – 14) and pinned to the cam plate (Arnold et al. – 520), such that a rotation of the articulation lever (Arnold et al. – 14) rotates the cam plate (Arnold et al. – 520). (Figure 33, 35 and Page 8 paragraph 105)
Regarding claim 12, Parihar et al. modified by Hatanaka et al. and Arnold et al. disclose the cam plate (Arnold et al. – 520) has a pin (Arnold et al. – 534) that extends through an elongate slot (Arnold et al. – 538) defined in the first ratchet gear (Arnold et al. – 524), the first ratchet gear (Arnold et al. – 524) configured to rotate the cam plate (Arnold et al. – 520) after a delay. (Arnold et al. – Figure 35 and Page 8 paragraph 105)
Regarding claim 13, Parihar et al. modified by Hatanaka et al. and Arnold et al. disclose the articulation locking assembly (Arnold et al. – 522, 524, 528) includes a second ratchet teeth (522), wherein the pawl (Arnold et al. – 528) being engaged with the first ratchet gear and the second ratchet teeth. (Figure 33 and Page 8 paragraph 104)
However, Parihar et al. modified by Hatanaka et al. and Arnold et al. do not disclose the second ratchet teeth on a second ratchet gear is located between the first ratchet gear and the cam plate.
It would have been obvious to the person of ordinary skill in the art to have the second ratchet teeth on a second ratchet gear, since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art. [MPEP 2144.04 (V-C)]  On page 11 paragraph 70 of the Specification, a second ratchet gear is disclosed between the first ratchet gear and the cam plate, wherein the second ratchet gear is fixed to the cam plate.  The Specification does not disclose any criticality for having the second ratchet teeth on a second ratchet gear fixed to the cam plate.
Regarding claim 14, Parihar et al. modified by Hatanaka et al. and Arnold et al. disclose the first ratchet gear (Arnold et al. – 524) has a plurality of teeth (Arnold et al. – 526) defining an oblique surface, and the second gear has a plurality of teeth (Arnold et al. – 522) each defining a linear surface. (Arnold et al. – Figure 33 and Page 8 paragraph 105)
Regarding claim 15, Parihar et al. modified by Hatanaka et al. and Arnold et al. disclose adjacent teeth of the plurality of teeth (Arnold et al. – 526) of the first ratchet gear (Arnold et al. – 524) define a triangular space therebetween, and adjacent teeth of the plurality of teeth (Arnold et al. – 522) of the second ratchet gear define a rectangular space therebetween. (Arnold et al. – Figure 33 and Page 8 paragraph 105)
Regarding claim 16, Parihar et al. modified by Hatanaka et al. and Arnold et al. disclose the second gear is fixed to the cam plate (Arnold et al. – 520), such that the cam plate (Arnold et al. – 520) and the second ratchet gear rotates simultaneously with one another. (Arnold et al. – Page 8 paragraph 105)
Regarding claim 17, Parihar et al. modified by Hatanaka et al. and Arnold et al. disclose the cam plate defines a first spiral slot (Arnold et al. – 122A), and the proximal end portion of the first articulation shaft (Arnold et al. – 27A) has a protuberance (Arnold et al. – 124A) received in the first spiral slot (Arnold et al. – 122A). (Arnold et al. – Figure 4-6 and Page 4 paragraph 70)
Regarding claim 18, Parihar et al. modified by Hatanaka et al. and Arnold et al. disclose a second articulation shaft (Arnold et al. – 27B) having a protuberance (Arnold et al. – 124B) extending from a proximal end portion thereof, wherein the protuberance (Arnold et al. – 124B) of the second articulation shaft (Arnold et al. –27B) received in a second spiral slot (Arnold et al. – 122B) defined in the cam plate (Arnold et al. – 520), and wherein the first and second articulation shafts (Arnold et al. – 27A, 27B) configured to translate in opposite directions in response to a rotation of the cam plate (Arnold et al. – 520). (Arnold et al. – Figures 12A-12B and Page 4 paragraph 70)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        June 17, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731